[DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT           FILED
                                    ________________________ U.S. COURT OF APPEALS
                                                                     ELEVENTH CIRCUIT
                                            No. 11-10719              FEBRUARY 7, 2012
                                        Non-Argument Calendar            JOHN LEY
                                      ________________________            CLERK

                               D.C. Docket No. 1:10-cr-20186-JLK-1



UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                               Plaintiff-Appellee,

                                               versus

ROBERT CLIVE TAYLOR,


llllllllllllllllllllllllllllllllllllllll                             Defendant-Appellant.



                                      ________________________

                                            No. 11-11048
                                        Non-Argument Calendar
                                      ________________________

                               D.C. Docket No. 1:10-cr-20186-JLK-2
UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                              Plaintiff-Appellee,

                                                versus

LYNVAL DWYER, a.k.a. Richie


llllllllllllllllllllllllllllllllllllllll                           Defendant-Appellant.

                                     ________________________

                          Appeals from the United States District Court
                              for the Southern District of Florida
                                 ________________________

                                           (February 7, 2012)

Before TJOFLAT, EDMONDSON and PRYOR, Circuit Judges.

PER CURIAM:

         Lynval Dwyer appeals his convictions for conspiring to import 500 grams or

more of cocaine into the United States, 21 U.S.C. § 963, conspiring to possess

with intent to distribute 500 grams or more of cocaine, id. § 846, and attempting to

possess with intent to distribute 500 grams or more of cocaine, id. § 846, and

Robert Clive Taylor appeals his sentence of 63 months of imprisonment for the

same conspiracy and attempt offenses and for possessing with intent to distribute

five grams or more of cocaine base. Id. § 841(a)(1). Dwyer argues that he should



                                                   2
have been permitted to testify about allegedly coercive statements made by a drug

supplier and a confidential informant and that he was entitled to a related jury

instruction about duress. Taylor complains about being denied the opportunity to

allocute before pronouncement of his sentence, despite receiving a sentence at the

low end of the advisory guideline range. We affirm.

      The district court correctly denied Dwyer’s requests to admit hearsay

statements made by the supplier and informant and to give a jury instruction on

duress. “Under the law of this circuit, to establish a defense of duress[,] a

defendant must show that he acted under an immediate threat of death or serious

bodily injury, that he had a well-grounded fear that the threat would be carried out,

and that he had no reasonable opportunity to escape or inform [the] police.”

United States v. Alzate, 47 F.3d 1103, 1104 (11th Cir. 1995) (internal quotation

marks omitted). Dwyer contended that the informant and supplier coerced him to

join the conspiracy to import, but Dwyer failed to “proffer evidence sufficient to

prove the essential elements of the defense” of duress, United States v.

Montgomery, 772 F.2d 733, 736 (11th Cir. 1985). Dwyer proffered that, in

November 2008, the supplier admonished Dwyer after customs officials

interrupted a drug smuggling operation that Dwyer had coordinated to aid the

cash-strapped informant, and in March 2010, the supplier warned Dwyer that if he

                                          3
failed to “settle up [his] bill” by importing cocaine, Dwyer “[knew] what [the

supplier was] going to do.” According to Dwyer’s proffer, he faced no immediate

harm and he had numerous opportunities to contact law enforcement before his

arrest in April 2010. See United States v. Sixty Acres in Etowah Cnty., 930 F.2d

857, 860–61 (11th Cir. 1991). Dwyer was not entitled to testify about hearsay

statements of the supplier or the informant or to have the jury instructed about the

defense of duress.

         The district court erred when it failed to permit Taylor to allocute, but the

error did not substantially prejudice Taylor’s rights. When it asked whether

“[counsel] or [his] [client] [had] anything [they] wished to add” or whether there

was “[a]nything else anyone wants to say,” the district court failed to “clearly

inform [Taylor] of his allocution rights” or eliminate “‘doubt that [he] [had] been

issued a personal invitation to speak prior to sentencing,’” United States v.

Gerrow, 232 F.3d 831, 833 (11th Cir. 2000) (quoting Green v. United States, 365

U.S. 301, 305, 81 S. Ct. 653, 655 (1961)). Taylor failed to object and cannot

establish that the error, although plain, prejudiced his substantial rights. See id. at

834. Taylor requested and received a sentence at the low end of the guideline

range.

         We AFFIRM Dwyer’s convictions and Taylor’s sentence.

                                             4